UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-2700 El Paso Natural Gas Company (Exact Name of Registrant as Specified in Its Charter) Delaware 74-0608280 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Telephone Number: (713) 420-2600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filerþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£ NoR Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, par value $1 per share. Shares outstanding on November 6, 2007: 1,000 ELPASO NATURAL GAS COMPANY MEETS THE CONDITIONS OF GENERAL INSTRUCTION H(1)(a) AND (b) TO FORM10-Q AND IS THEREFORE FILING THIS REPORT WITH A REDUCED DISCLOSURE FORMAT AS PERMITTED BY SUCH INSTRUCTION. EL PASO NATURAL GAS COMPANY TABLE OF CONTENTS Caption Page PART I— Financial Information Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item3. Quantitative and Qualitative Disclosures About Market Risk * Item4T. Controls and Procedures 12 PART II— Other Information Item1. Legal Proceedings 13 Item1A. Risk Factors 13 Item2. Unregistered Sales of Equity Securities and Use of Proceeds * Item3. Defaults Upon Senior Securities * Item4. Submission of Matters to a Vote of Security Holders * Item5. Other Information 13 Item6. Exhibits 13 Signatures 14 Certification of Principal Executive Officer pursuant to Section 302 Certification of Principal Financial Officer pursuant to Section 302 Certification of Principal Executive Officer pursuant to Section 906 Certification of Principal Financial Officer pursuant to Section 906 * We have not included a response to this item in this document since no response is required pursuant to thereduced disclosure format permitted by General InstructionH to Form10-Q. Below is a list of terms that are common to our industry and used throughout this document: /d per day BBtubillion British thermal units When we refer to cubic feet measurements, all measurements are at a pressure of 14.73pounds per square inch. When we refer to “us”, “we”, “our”, “ours” or “EPNG”, we are describing El Paso Natural Gas Company and/or our subsidiaries. i PART I—FINANCIAL INFORMATION Item1.Financial Statements EL PASO NATURAL GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Inmillions) (Unaudited) Quarter Ended September30, Nine Months Ended September30, 2007 2006 2007 2006 Operating revenues $ 136 $ 155 $ 417 $ 450 Operating expenses Operation and maintenance 54 44 152 141 Depreciation and amortization 21 23 63 71 Taxes, other than income taxes 7 8 22 24 82 75 237 236 Operating income 54 80 180 214 Other income, net 1 — 4 3 Interest and debt expense (25 ) (24 ) (74 ) (71 ) Affiliated interest income, net 19 15 51 40 Income before income taxes 49 71 161 186 Income taxes 19 26 61 70 Net income $ 30 $ 45 $ 100 $ 116 See accompanying notes. 1 EL PASO NATURAL GAS COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (In millions, except share amounts) (Unaudited) September 30, 2007 December31, 2006 ASSETS Current assets Cash and cash equivalents $ — $ — Accounts and notes receivable Customer, net of allowance of $4 in 2007 and $5 in 2006 81 81 Affiliates 206 5 Other 1 — Materials and supplies 42 40 Deferred income taxes 51 42 Other 5 6 Total current assets 386 174 Property, plant and equipment, at cost 3,664 3,557 Less accumulated depreciation and amortization 1,296 1,251 Total property, plant and equipment, net 2,368 2,306 Other assets Notes receivable from affiliate 1,061 1,070 Other 105 81 1,166 1,151 Total assets $ 3,920 $ 3,631 LIABILITIES AND STOCKHOLDER’S EQUITY Current liabilities Accounts payable Trade $ 80 $ 59 Affiliates 14 17 Other 25 9 Accrued liabilities 127 84 Taxes payable 106 87 Accrued interest 36 27 Other 20 21 Total current liabilities 408 304 Long-term debt 1,166 1,111 Other liabilities Deferred income taxes 428 405 Other 88 85 516 490 Commitments and contingencies (Note 4) Stockholder’s equity Common stock, par value $1per share; 1,000shares authorized, issued and outstanding — — Additional paid-in capital 1,268 1,268 Retained earnings 562 462 Accumulated other comprehensive loss — (4 ) Total stockholder’s equity 1,830 1,726 Total liabilities and stockholder’s equity $ 3,920 $ 3,631 See accompanying notes. 2 EL PASO NATURAL GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Inmillions) (Unaudited) Nine Months Ended September30, 2007 2006 Cash flows from operating activities Net income $ 100 $ 116 Adjustments to reconcile net income to net cash from operating activities Depreciation and amortization 63 71 Deferred income taxes 53 21 Other 3 (3 ) Asset and liability changes 16 21 Net cash provided by operating activities 235 226 Cash flows from investing activities Additions to property, plant and equipment (83 ) (102 ) Net change in notes receivable from affiliate (190 ) (138 ) Net change in restricted cash — 14 Other 2 — Net cash used in investing activities (271 ) (226 ) Cash flows from financing activities Net proceeds from issuance of long-term debt 350 — Payment to retire long-term debt (314 ) — Net cash provided by financing activities 36 — Net change in cash and cash equivalents — — Cash and cash equivalents Beginning of period — — End of period $ — $ — See accompanying notes. 3 EL PASO NATURAL GAS COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation and Significant Accounting Policies Basis of Presentation We are an indirect wholly owned subsidiary of ElPaso Corporation (ElPaso). We prepared this Quarterly Report on Form10-Q under the rules and regulations of the UnitedStatesSecurities and Exchange Commission (SEC). Because this is an interim period filing presented using a condensed format, it does not include all of the disclosures required by U.S. generally accepted accounting principles. You should read this Quarterly Report on Form10-Q along with our 2006 Annual Report on Form10-K, which includes a summary of our significant accounting policies and other disclosures. The financial statements as of September 30, 2007, and for the quarters and nine months ended September 30,2007 and 2006, are unaudited. We derived the balance sheet as of December31,2006, from the audited balance sheet filed in our 2006 Annual Report on Form10-K. In our opinion, we have made all adjustments, which are of a normal recurring nature, to fairly present our interim period results. Due to the seasonal nature of our business, information for interim periods may not be indicative of our operating results for the entire year. Significant Accounting Policies The information below provides an update to the significant accounting policies and accounting pronouncements issued but not yet adopted discussed in our 2006 Annual Report on Form 10-K. Accounting for Uncertainty in Income Taxes.On January 1, 2007, we adopted the Financial Accounting Standards Board (FASB) Interpretation (FIN) No.48, Accounting for Uncertainty in Income Taxes and its related interpretation. FINNo.48 clarifies Statement of Financial Accounting Standards (SFAS) No.109, Accounting for Income Taxes, and requires us to evaluate our tax positions for all jurisdictions and for all years where a statute of limitations has not expired. FINNo.48 requires companies to meet a more-likely-than-not threshold (i.e. a greater than 50percent likelihood that a tax position would be sustained under examination) prior to recording a benefit for their tax positions. Additionally, for tax positions meeting this more-likely-than-not threshold, the amount of benefit is limited to the largest benefit that has a greater than 50percent probability of being realized upon effective settlement. To the extent these criteria have not been met, we record unrecognized tax benefits (liabilities for uncertain tax matters), which include any anticipated interest and penalties.All interest and penalties on unrecognized tax benefits are included as a component of income tax expense in our income statement.The adoption of FIN No. 48 did not have a material impact on our financial statements. 2. Income Taxes El Paso files consolidated U.S. federal and certain state tax returns which include our taxable income. In certain states, we file and pay taxes directly to the state taxing authorities. With a few exceptions, we and El Paso are no longer subject to U.S. federal, state and local income tax examinations by tax authorities for years before 1999. Additionally, the Internal Revenue Service has completed an examination of El Paso’s U.S. income tax returns for 2003 and 2004, with a tentative settlement at the appellate level for all issues. For our open tax years, we have no unrecognized tax benefits (liabilities for uncertain tax matters). 3.Debt and Credit Facilities Debt.
